DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 14, 2022, in which claims 2-3 and 16 were canceled and claims 1, 4-15 and 17-18 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-15 and 17-18 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
After further reviewed applicant’s argument consistent with the original disclosure, it is conceivable that the amended claimed features “present a final modified version of the file including the updates to the portion of the file, the file being opened to display the updated portion of the file and another portion of the file that is not updated, the updated portion of the file having a color, font, or size different from the another portion of the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder” are not integrated into a practical application that would render claims 1, 17 and 18 eligible under 35 USC 101. This claim limitation does nothing more than add insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. It is simply not an implementation. If there is an implementation, Applicant is advised show where in the specification is such implementation. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant asserted that the Chan fails to present a final modified version of the file including the updates to the portion of the file, the file being opened to display the updated portion of the file and another portion of the file that is not updated, the updated portion of the file having a color, font, or size different from the another portion of the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder. In response, it is conceivable that Chan fails to present a final modified version of the file including the updates to the portion of the file, the file being opened to display the updated portion of the file and another portion of the file that is not updated, the updated portion of the file having a color, font, or size different from the another portion of the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder. A new ground of rejection is hereby provided below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 17 and 18 recite a device, method and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 17 and 18, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) sense a user terminal's access to a folder (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) provide a list of files in the folder the user terminal is given access to; and provide file badges for the files the user terminal is given access to, wherein the file badges indicate a number of file updates not read by the user terminal that are made when a file the user terminal is given access to is uploaded or updated (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) acquire user identification information of a user of the user terminal (gathering information using observation, evaluation and judgement and/or opinion); (4) verify whether the user terminal has access to the folder (analyzing information using observation, evaluation and judgement and/or opinion), (5) detect the user's access to the file and  increment the number of file updates not read by the -user based on a result of a comparison between a time of the user's access to the file and the user's last access time of the file, wherein the result of the comparison indicates that the time of the user's access to the file is after the user's last access time of the file, and wherein badge corresponding to the file indicates the number of file updates occurring only after the user's last access time of the file (detecting information using observation, evaluation and judgement and/or opinion), (6) detect file updates, including modifications, changes, and note additions to the file (detecting information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, user terminal and non-transitory computer-readable medium, then it falls within the “mental processes” grouping of abstract ideas. The memory, processor, user terminal and non-transitory computer readable medium recited in the claims encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “memory”, “processor”, “user terminal” Or “non-transitory computer readable medium” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a memory, processor and non-transitory computer-readable memory”. Such a memory, processor, user terminal and non-transitory computer-readable medium are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “update a per-file file modification history for the file on a per-user basis, based on the updates to the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim recites the additional limitations “provide the user terminal with updates to the file. and present a final modified version of the file, the updated portion of the file is displayed in one or more of a specific color, font, and size, different from unmodified portions of the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 17 and 18 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 17 and 18 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 17 and 18 are directed to abstract idea.
Accordingly, claims 1, 17 and 18 are being directed to patent-ineligible subject matter, as well as independent claims 4-15 with commensurate limitations.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "create file badges for each file for the user, based on the per-file file modification history, the user identification information, and the user terminal's file access times", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect the user's access to the file; and update the user's last access time and the file badge for the file for the user based on the detection of the user's access to the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the file is a folder notepad associated with the folder, and wherein the folder notepad is a notepad that can be materialized into a notepad associated with the folder on the user terminal when the user terminal's access is verified and includes folder notes that can be modified and kept track of", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect updates to the folder notes reflect the updates in a folder note modification history; and create and update file badges for the folder notepad, based on the folder note modification history, the user identification information, and information about a date and a time the user terminal accessed the folder notepad", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “reflect the created folder notepad in a file modification history for the file; and update the file badge for the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the file is a folder chat room associated with the folder, and when the user terminal's access is verified, the folder chat room is materialized into a chat room associated with the folder and part of or an entire messaging thread entered by the user terminal are displayed", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect updates to the folder chat room; reflect the updates in a chat room modification history; and create and update a file badge for the folder chat room, based on the chat room modification history, the user identification information, and information on a date and a time the user terminal accessed the folder chat room, and wherein the updates to the folder chat room include adding the messaging thread", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein, if the folder chat room is created in association with the file, the created folder chat room is reflected in a file modification history for the file, and the file badge for the file is updated", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the file is a task object which is accessible through the folder, capsulized, including information about one or more of the following: a task assigner; a task assignee; task assignment details; and task processing details, and about which either or both of the task assignee and the task assigner can give feedback", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations of reflect the created task object in a file modification history for the file; and update the file badge for the file", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detect updates to the task object and reflect the updates in a task object modification history, and create and update a file badge for the task object, based on the task object modification history, the user identification information, and the information about a date and time the user terminal accessed the task object", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “calculate a folder badge value of the folder by cumulatively adding up the file badge values of one or more files in the folder; and create a folder badge for the folder by using the calculated folder badge value", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2018/0285405 in view of Litan Sever et al., (hereinafter “Litan”) US 2014/0359465.
As to claim 1, Chan discloses a folder-based file management device (see Fig. 2A (110), par. [0014], Folder containing files) comprising:
a memory (see, Fig.6 item (615), memory); and
a processor electrically connected to the memory (see Fig. 6, items (610, 605)) and configured to:
sense a user terminal's access to a folder (see par. [0042], the content management system senses a client device has accessed and modified content (folder, file…))
provide a list of files in the folder the user terminal is given access to (see par. [0020] and [0022], particular groups have access to specific sets of content (lists of files in a folder)); and
provide file badges for the files the user terminal is given access to (see par. [0079] and [0118], visual unread indicator applied to files, thumbnail, icon etc.),
wherein the file badges indicate a number of file updates not read by the user terminal that are made when a file the user terminal is given access to is uploaded or updated (see fig.4C, item 414, and par. [0104], unread indicator specifies the number of modified files not read by a user permitted to access the file),
wherein the processor is further configured to:
acquire user identification information of a user of the user terminal (see par. [0029], user account identifier for user of a client device);
verify whether the user terminal has access to the folder (see par.[0029], folder, the user account identifier verifies content access permission); and
detect the user's access to the file and increment the number of file updates not read by the user based on a result of a comparison between a time of the user's access to the file and the user's last access time of the file (see par. [0042] and [0104], the content management system detects access to a file that has been modified by a client device, the unread indicator is then incremented specifies the number of updates (the number must have been incremented to be accurate), wherein the number of updates to indicate as not being read is based on the last time (determined time stamp change since last update (change) which must be based on a comparison step)),
wherein the result of the comparison indicates that the time of the user's access to the file is after the user's last access time of the file,
wherein a file badge corresponding to the file indicates the number of file updates occurring only after the user's last access time of the file (see Fig. 4C, item 414, par., [0104], unread indicator specifies the number of modified files not read by a user permitted to access the file), 
wherein the processor is further configured to:
detect file updates, including modifications, changes, and note additions to the file ([0042], [0047], [0088], the content manager detects modifications, changes (addition) and note additions (collaborative comments, notes) to files); and
update a per-file file modification history for the file on a per-user basis, based on the updates to the file, wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder (see par. [0032], [0063], and [0079], change history log keeps track of individual user accounts on a per users per file basis in a collaborative setting, asynchronous file updates made by each user are synchronized after each user modifies various files in a folder (content can be folders with files updated/modified by each user).
Chan does not explicitly disclose the claimed “provide the user terminal with the updates to the portion of the file; and present a final modified version of the file including the updates to the portion of the file, the file being opened to display the updated portion of the file and another portion of the file that is not updated, the updated portion of the file having a color, font, or size different from the another portion of the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder.
Meanwhile, Litan discloses the claimed “provide the user terminal with the updates to the portion of the file; and present a final modified version of the file including the updates to the portion of the file, the file being opened to display the updated portion of the file and another portion of the file that is not updated, the updated portion of the file having a color, font, or size different from the another portion of the file, and wherein the per-file modification history for each user contains modifications made by each user to each file which affects all the users of the folder participating in sharing the folder” (see pars, [0010], [0031]-[0039], [0042]-[0043], [0045] and [0050])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chan with the shared electronic file of Litan in order to provide a visual display unit with a visual display area for displaying a user interface, where a portion of visual display area is provided with a display of an icon of a shared electronic file, and thus ensures simple and cost-effective sharing of the electronic file.

As to claim 4, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 1, wherein the processor is further configured to create file badges for each file for the user, based on the per-file file modification history, the user identification information, and the user terminal's file access times (see [0013] and [0079], content items followed can be presented to the user with visual indication(s) reflecting the read or unread status of the content items followed, as calculated based on the preferences and tracked events across one or more user accounts meaning the followed content items can be accessibly displayed to the user with visual indications of the read or unread status of those content items, which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).

As to claim 5, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 4, wherein the processor is further configured to: detect the user's access to the file; and update the user's last access time and the file badge for the file for the user based on the detection of the user's access to the file (see [0065], detecting that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data).

As to claim 6, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 1, wherein the file is a folder notepad associated with the folder, and wherein the folder notepad is a notepad that can be materialized into a notepad associated with the folder on the user terminal when the user terminal's access is verified and includes folder notes that can be modified and kept track of (see [0065], warn a user that changes might be lost because another user is currently editing the content item).

As to claim 7, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 6, wherein the processor is further configured to: detect updates to the folder notes, reflect the updates in a folder note modification history; and create and update file badges for the folder notepad, based on the folder note modification history, the user identification information, and information about a date and a time the user terminal accessed the folder notepad (see par.[0041] and [0065], client collaboration service can detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data and detect differences between content on client storage and content associated with a user account on content management system, wherein the content synchronization service can then attempt to reconcile differences by uploading, downloading, modifying, and deleting content on client storage as appropriate wherein content management service can store the changed or new block for the content item and update server file journal, metadata database, content directory, content storage, account database, modifying the current read-unread status to the different read-unread status and updating the content item to include a visual indication of the different read-unread status).

As to claim 8, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 6, wherein, if a folder notepad is created in association with the file, the processor is further configured to: reflect the created folder notepad in a file modification history for the file; and update the file badge for the file (see [0083], Update status changes read status on user account A for content item to unread status Unread status indicates that content item has been modified).

As to claim 9, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 1, wherein the file is a folder chat room associated with the folder, and when the user terminal's access is verified, the folder chat room is materialized into a chat room associated with the folder and part of or an entire messaging thread entered by the user terminal are displayed (see [0063] and [0079], followed content items can be accessibly displayed to the user with visual indications of the read or unread status of those content items, which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).

As to claim 10, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 9, wherein the processor is further configured to: detect updates to the folder chat room; reflect the updates in a chat room modification history; and create and update a file badge for the folder chat room, based on the chat room modification history, the user identification information, and information on a date and a time the user terminal accessed the folder chat room, and wherein the updates to the folder chat room include adding the messaging thread (see par.[0041] and [0065], client collaboration service can detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data and detect differences between content on client storage and content associated with a user account on content management system, wherein the content synchronization service can then attempt to reconcile differences by uploading, downloading, modifying, and deleting content on client storage as appropriate wherein content management service can store the changed or new block for the content item and update server file journal, metadata database, content directory, content storage, account database, modifying the current read-unread status to the different read-unread status and updating the content item to include a visual indication of the different read-unread status).

As to claim 11, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 9, wherein, if the folder chat room is created in association with the file, the created folder chat room is reflected in a file modification history for the file, and the file badge  for the file is updated (see [0088], an update to a content item within content item; a modification to content, metadata, or settings associated with content item; a collaboration or sharing event associated with content item (e.g., sharing content item with other users, modifying user account membership or permission settings, adding or removing messages or notes, downloading content to a client device, etc.); a content item move, link, or rename operation associated with content item; or any other interaction between content item and other user accounts or devices). 

As to claim 12, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 1, wherein the file is a task object which is accessible through the folder, capsulized, including information about one or more of the following: a task assigner; a task assignee; task assignment details; and task processing details, and about which either or both of the task assignee and the task assigner can give feedback (see [0063], manage tasks within the collaboration content items. Collaboration content items can be files that users can create and edit using a collaboration content item editor, and can contain collaboration content item elements).




As to claim 13, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 12, wherein, if a task object is created in association with the file, the processor is further configured to: reflect the created task object in a file modification history for the file; and update the file badge for the file(see [0026] and [0063], provide an interactive content item collaboration platform whereby users can simultaneously create collaboration content items, comment in the collaboration content items, and manage tasks within the collaboration content items, wherein the shared collections can be assigned their own namespace within content management system, and while shared collections are actually a root node for the shared collection, they are located subordinate to the user account namespace in the directory structure, and can appear as a folder within a folder for the user account).

As to claim 14, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 12, wherein the processor is further configured to: detect updates to the task object and reflect the updates in a task object modification history, and create and update a file badge for the task object, based on the task object modification history, the user identification information, and the information about a date and time the user terminal accessed the task object (see [0041], detect differences between content on client storage and content associated with a user account on content management system, then attempt to reconcile differences by uploading, downloading, modifying, and deleting content on client storage as appropriate).

As to claim 15, the combination of Chan and Litan discloses the invention as claimed. In addition, Chan discloses the folder-based file management device of claim 1, - wherein the processor is further configured to: calculate a folder badge value of the folder by cumulatively adding up the file badge values of one or more files in the folder; and create a folder badge for the folder by using the calculated folder badge value (see [0013] and [0079], content items followed can be presented to the user with visual indication(s) reflecting the read or unread status of the content items followed, as calculated based on the preferences and tracked events across one or more user accounts meaning the followed content items can be accessibly displayed to the user with visual indications of the read or unread status of those content items, which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).

As to claim 17, claim 17 is a method claim for possessing the device claim 1 above. It is rejected under the same rationale.

As to claim 18, claim 18 is a non-transitory computer readable medium having stored therein instructions for executing the method claim 17 above. It is rejected under the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190171619 (involved in detect access of a user terminal to display a folder permitted to be accessed by the user terminal along with a folder badge corresponding to the folder. The processor adds the number of update histories generated with respect to at first subfolder in the folder. The processor detects the update histories and user-independently updates of the folder modification history per folder with respect to the folder. The processor adds the badge value of the first subfolder badge to the badge value of the folder badge).

US 20140165176 (involved in sharing media files may promote sharing of media without permitting the media to be downloaded. Such systems, devices and methods for sharing media may further enable lists of files to be shared and responses to be delivered to the media owner during playback by a user. A local device may be utilized to enable the storing and sharing of media that is hosted off the cloud. Streaming from the file sharing system or the local device is facilitated through the system) " 

US 20140281870 (involved in determining when change is made to spreadsheet. The determination is made when content of spreadsheet is changed and determination is made when comment is added to spreadsheet. The notification mechanism e.g. short message service (SMS) used to notify collaborator of the change is determined. The notification including link indicating portion of spreadsheet where change made is created. The notification method is used to deliver the notification).


US20100240402 (involved in providing an indication of a messaging service and a corresponding number of messages that is accessed by a user at the messaging service. The processor receives an indication from the user of a selection of one of a set of presented messaging services. The processor is utilized for causing a mobile device e.g. cell phone, to be connected to the selected one of the set of presented messaging services for enabling the user for accessing messages not previously accessed by the user).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 4, 2022